TYSON, J.
TMs appeal is prosecuted from an order of the chancellor vacating the appointment of a receiver by the register. The point is made that it cannot be entertained, and should, therefore, be dismissed.
The -statute -confers authority both upon chancellors and registers _ to appoint receiver's; and where the appointment i® made by a register, an appeal from his order lies to the -chancellor. — 'Code, §§ 799, 800.
Section 429 of the -Code, under which this appeal was taken, is in the following language: “An appeal lies from an -order of the chancellor, made in term time or vacation, appointing or refusing to appoint a re-' ceiver, within thirty days from the filing of the order with the register; and -such appeal must be taken -and deemed by the Supreme Court as a preferred case/7 etc., -etc.
In the cases of Heard v. Murray, 93 Aa. 127; Werborn v. Kahn, Ib. 201; and Taylor v. Dwyer, 129 Ala. 325, appeals were entertained -by this court from the order of the chancellor refusing to disturb the appointment made by the register. The chancellor, on appeal to him, in revising the exercise of authority by the register, where the appointment is made without notice, as here, is not confined to the case as made by the application to the register, but the healing is de novo. His order, if he sustains the appointment, is nothing more *115than a continuance of the receivership and the equivalent of an appointment by him of the receiver in the first instance. So, his order vacating the appointment is the refusal by him to make the appointment as upon application made to him for that purpose. The opinion in the ease of Miller v. Lehman, 87 Ala. 517, when properly construed is not authority against these views.
The bill seeks a foreclosure of a mortgage held by complainant upon certain personal property, including the crops raised by the mortgagor as a tenant upon the lands of the respondent, Mrs. Knight. The relief sought by it against Mrs. Knight is to prevent her as landlord from receiving of the tenant the crops, or any portion thereof, in payment of an account claimed by her as due for advances. It is averred that she had entered into a conspiracy with her tenant to get the crops under a simulated and fraudulent claim, and to the end of preventing her from taking possession of them under a landlord’s lien for the purpose of enforcing her alleged claim, a receiver is asked to be appointed to take possession of the crops and the lands upon which they were grown. Her insolvency is not averred. On the contrary, her ability to respond for all damages which could possibly result to the complainant in the 'appropriation by her of the crops of the mortgagor is fully shown by the proof offered before the chancellor upon the hearing to vacate the order of the register appointing the receiver. There is no pretense that the mortgagor was attempting to dispose of the crops for any other purpose than to pay his landlord her claim for advances. If, upon final hearing, it should be ascertained that Mrs. Knight’s lien was subordinate to that of the complainants, or that her claim was simulated and fraudulent, there can be no question but that the complainants can have a decree against her to the extent of the value of the crops misappropriated by her and the tenant. Clearly as against her, the complainants were not entitled to the receiver. Nor were they so entitled as against the mortgagor under the averments of the bill. It is true, his insolvency is averred and it is not disputed. But there is nothing to show that he was attempting to evade the payment of his *116debt by disposing of tlie property conveyed by tlie mortgage other than the crops, and these, he was attempting to deliver to lii's landlord who was asserting a lien against them for advances, and who, we have shown, is entirely responsible financially for t-lieir value. It cannot he doubted that to deprive Mrs. Knight of the exercise of her right as landlord to enforce her alleged lien upon her tenant’s crops by the appointment of the receiver to take control of them, is to deprive her of á property right valuable to her. The tenant nor any one else has the right, without her consent, to remove the crops from the rented premises, and if her account is fraudulent, or she by contract, subordinated her lien to the rights of the complainant, she would render herself liable to them by enforcing her claim against the crops or by receiving the proceeds arising from the sale of any portion of them. Her attitude in this respect, so far as the complainant’s rights are involved, would be that of a solvent stranger who had received property or the proceeds of property, with notice of the mortgage lien upon it.
The right of the compainant as mortgagee to the appointment of a receiver pending a suit for foreclosure, rests upon the general principle, that the appointment is necessary for the preservation of the property and its appropriation to pay their mortgage debt. But the appointment should be exercised in view of all the circumstances of the particular case “for the purpose of promoting the ends of justice, and of protecting the rights of all the parties interested in the controversy and the subject mater, and based upon the fact that there is no other adequate remedy or means of accomplishing the desired objects of the judicial proceeding.” Warren v. Pitts, 114 Ala. 65.
In view of the solvency of Mrs. Knight, it cannot be affirmed, under the averments of the bill, that a necessity existed for the appointment of a receiver. Moritz v. Miller, 87 Ala. 331; Gilbreath v. Union Bank & Trust Co., 121 Ala. 204; Pollard v. Southern Fertilizer Co., 122 Ala. 409.
We cannot yield to the request of complainants’ counsel, made in brief, to modify the decree of the chan*117cellor directing the receiver to restore the possession of 'the property to the defendants from whom he received it, so as to order the receiver to sell it and apply the proceeds, first, to the payment of Mrs. Knight’s account, and the balance, if any, to be paid over to the complainants. The effect of such an order would be a stultification of ourselves. It would place us in the position of administering the assets by and through a receiver, notwithstanding he should not have been appointed in the first instance. o Such a modification ■would give the complainants, at least -to some extent, the benefit of the receiver’s possession, which was wrongful from its ineipieney — a possession acquired at their instigation to the deprivation of the rights of the respondents. Besides, it involves an adjudication of the liability of the mortgagor' to both complainants 'and Mrs. Knight, without first giving him a hearing.
Affirmed.